                IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE

 JERRY MILLER,                    )
                                  )
                Plaintiff,        )
                                  )
          v.                      )               No. 3:19-cv-308
                                  )               Jury Demanded
 COCKE COUNTY, TENNESSEE; et al., )
                                  )
                Defendants.       )

   PLAINTIFF’S MOTION FOR AN EMERGENCY ORDER, SEEKING SEIZURE OF
     ALL SERVERS, VIDEO RECORDING DEVICES, COMPUTERS, STORAGE
            DEVICES FOR SAME, OF COCKE COUNTY, TENNESSEE

        Comes the Plaintiff, by and through counsel, and would move this Honorable

 Court for an emergency Order, instructing the United States Marshalls to immediately

 seize all electronic devices of Cocke County, Tennessee, including every server of the

 County, every computer of the County and or any agency thereof, all video and audio

 recording devices to be found in a law enforcement vehicle, body camera or detention

 facility located anywhere in the County, and any other location whereby video images

 may have been stored with relation to this case. In addition, because it cannot seriously

 be argued that Cocke County and its executive-level officials were not aware--given the

 use-of-force report and the transport of Plaintiff to the hospital from the jail--of this

 incident, it is almost certainly true that they were provided copies of the video and likely

 received them by way of attachments to emails, texts messages, etc. Therefore, and

 because metadata can never be erased, Plaintiff also seeks the United States Marshalls to

 seize every single computer in the Cocke County Jail, Mayor’s Office, Sheriff’s Office, the

 County Commission and the County Attorney’s Office. Because the hard drive on these




Case 3:19-cv-00308-TAV-DCP Document 28 Filed 10/21/19 Page 1 of 6 PageID #: 142
 computers will reveal which of these officials watched that video before they lied to this

 Court, claiming the incident was justified or did not occur as stated in Plaintiff’s

 Complaint, this Motion is justified. Plaintiff realizes the serious and extraordinary nature

 of this request and because of the same would request the Court appoint a Special Master

 to manage this most serious matter, allow him/her to hire the best electronic forensic

 experts he/she may choose to employ, and require the County to pay the costs of the

 Special Master and the forensic teams.

        In support of this Motion, the Plaintiff would show as follows:

        1. As this Court will note from its records, Mr. Berg sent an open records act

           request and preservation of evidence of letter on the 21st day of March 2019.

        2. As this Court will note from numerous prior motions and pleadings in this

           matter, the County claimed the video “looped out” despite the fact that it had

           actual knowledge of a use of force report and of calling for an ambulance for

           the Plaintiff, thereby requiring it to preserve the video evidence from the jail

           and certainly from the arresting officer and any officers who had body cams

           depicting images of Plaintiff.

        3. Thereafter, after suit was filed, the County lied to this Court and said that no

           excessive force was used by its officers beyond that necessary based on the

           behavior of the Plaintiff. In other words, Plaintiff deserved the beating he

           received, the eight (8) broken ribs, punctured lung, lengthy and multiple

           hospitalizations, and permanent injuries. The County also said its use of force

           was justified. Of importance and as the Court will note, Cocke County and its




Case 3:19-cv-00308-TAV-DCP Document 28 Filed 10/21/19 Page 2 of 6 PageID #: 143
          Attorney were fully aware that the arresting officer escorted Mr. Miller into the

          jail. Quite clearly, Cocke County and its executive-level officials were fully

          aware that said officer had a body cam--at the time it first received the open

          records act request and preservation of evidence letter. Indeed, how could they

          not have known? However, none of them, including their attorneys, thought it

          was necessary to obtain a copy of the video, which we have all now seen, before

          filing their Answer to this Court in which they said no excessive force was

          used, Plaintiff deserved what he got for resisting, and generally denied the

          truth of the Complaint. Quite obviously, certain ethical rules and duties

          contained within the Federal Rules of Civil Procedure as they apply to the

          County's attorneys and their signatures on certain documents should have

          mandated Cocke County and its attorneys to have obtained the body cam

          video and watched it prior to filing their Answer with this Court. They quite

          clearly did not do so!

       4. The County has also stated on numerous occasions that all video requested in

          the open records act request had “looped out.” As this Court will note from the

          open records act request attached to the Complaint, it clearly and

          unequivocally requested the following:

             a. Complete personnel files of all Cocke County Jail’s personnel on duty at

                 all times during Mr. Miller’s detention.

             b. All intake documents for Mr. Miller.




Case 3:19-cv-00308-TAV-DCP Document 28 Filed 10/21/19 Page 3 of 6 PageID #: 144
             c. Any recorded phone conversations between Mr. Miller and any third

                 party outside of the Cocke County Jail.

             d. All photographs, videos, computer generated media, or audio

                 recordings depicting Mr. Miller …

             e. Any emails … messages, correspondence, memos, or other documents

                 …

             f. Any shift logs, pass-on-reports, inmate incident reports, inmate incident

                 history reports …

             g. Any and all medical procedures, policies and/or protocols …

             h. Any and all medical records regarding the care and treatment of Mr.

                 Miller …

             i. All video and audio recordings of the excessive force incident in

                 question …

       5. On the 8th day of October 2019, Plaintiff’s filed a Rule 37 Motion for Sanctions

          arguing that because Cocke County had actual knowledge of the use of force

          and because it had actual knowledge of the injuries (given it called for the

          ambulance for Plaintiff), it had a duty to preserve the video. However, on a

          more important note, can it seriously be argued that no officials of Cocke

          County actually watched the videos (all or some of them) before they allowed

          their jail videos to “loop out” and thereafter lied to this Court about what

          occurred?

       6. Based on the foregoing and because under the unique facts of this case the




Case 3:19-cv-00308-TAV-DCP Document 28 Filed 10/21/19 Page 4 of 6 PageID #: 145
          Rules of Discovery are not sufficient for Plaintiff to obtain the justice he

          deserves, Plaintiff requests an emergency Order of this Court, directing the

          United States Marshalls to immediately travel to Cocke County, Tennessee and

          obtain all servers, computers, video cameras, video retention storage devices,

          cell phones, or any and other relevant electronic devices upon which video can

          be watched or emails read, from any of the following offices of the County

          and/or it officials (at their homes of official office locations): the Cocke County

          Mayor’s Office, the Cocke County Sheriff’s Office, the Cocke County

          Attorney’s Office, the Cocke County Jail and the Cocke County Commission.

          Moreover, given the Newport Police Department's Chief's recent denials to the

          press about his son's involvement (the arresting officer whose body cam is at

          issue), all of the same devices from the City of Newport, the Newport Police

          Department, the Newport City Attorney's Office, and the Newport City

          Counsel.

       7. Once the United States Marshalls have seized the requested property, the

          Plaintiff requests this Honorable Court appoint a Special Master of its choosing

          to hire an elite electronic forensic team/company to search these devices to

          obtain what we all know exists: evidence of the video that "looped out," who

          watched it, and their internal communications about how to defeat this claim

          and lie to this Court. Plaintiff further requests this Honorable Court Order the

          County to pay for it all.

                     Respectfully submitted, this 21st day of October 2019.




Case 3:19-cv-00308-TAV-DCP Document 28 Filed 10/21/19 Page 5 of 6 PageID #: 146
                                             /s/Darren V. Berg
                                             LAW OFFICES OF DARREN V. BERG
                                             Lead Counsel for the Plaintiff
                                             P.O. Box 33113
                                             Knoxville, TN 37930
                                             E-mail: berg1222@hotmail.com
                                             (865) 773-8799

                                             /s/Russell Egli
                                             THE EGLI LAW FIRM
                                             Co-Counsel for the Plaintiff
                                             The Wisdom Building
                                             11109 Lake Ridge Drive, FL3
                                             Concord, TN 37934
                                             E-mail: russelleglilaw@gmail.com
                                             (865) 304-4125




                                CERTIFICATE OF SERVICE

        I, the under-signed counsel, hereby certify, that the ECF has electronically served this

 Motion to the Cocke County Attorney, Jeff Ward.

        This the 21st day of October 2019.
                                             /s/Russell Egli
                                             Russell Egli
                                             Co-Counsel for the Plaintiff




Case 3:19-cv-00308-TAV-DCP Document 28 Filed 10/21/19 Page 6 of 6 PageID #: 147
